Citation Nr: 0217818	
Decision Date: 12/10/02    Archive Date: 12/18/02

DOCKET NO.  01-06 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD) currently rated as 30 percent 
disabling.


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to April 
1953.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2001 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs 
(VA) Regional Office (RO).


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of 
this appeal has been obtained by the RO.  

2. The veteran's PTSD is manifested by sleep difficulty, 
nightmares, depression, increased irritability, panic 
attacks, anxiety, short-term memory loss, intrusive 
thoughts about his war experiences, and disturbances of 
motivation or mood.

3. The veteran's PTSD is not manifested by suicidal 
ideation, obsessional rituals with interfere with 
routine activities, speech intermittently illogical, 
obscure, or irrelevant, near-continuous panic or 
depression affecting the ability to function 
independently, impaired impulse control, spatial 
disorientation, neglect of personal appearance and 
hygiene, or an inability to establish and maintain 
effective relationships.


CONCLUSION OF LAW

The criteria for a disability evaluation of 50 percent and 
no higher for the veteran's service-connected PTSD are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 and Supp. 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code (DC) 9411 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes that there has been 
a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West Supp. 2002); see 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty 
to assist, and imposed on VA certain notification 
requirements. 

First, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 
Supp. 2002); 38 C.F.R. § 3.159(b) (2002); see Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both 
the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
the Secretary).  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2002); 
38 C.F.R. § 3.159(c) (2002).  

The June 2001 statement of the case (SOC) and the January 
2002, March 2002, and May 2002 supplemental statements of 
the case (SSOC) advised the veteran of the laws and 
regulations pertaining to an increased rating for PTSD and 
evidence necessary to reopen his claim.  These documents 
informed the veteran of the evidence of record and 
explained the reasons and bases for denial.  The veteran 
was specifically informed of what the criteria were for a 
50 percent disability rating.  The June 2001 SOC 
specifically informed the veteran that he could submit 
additional medical records or at least give the name and 
location where he was treated.  A May 2002 letter to the 
veteran indicated that it was necessary for him to submit 
medical evidence reflecting changes in symptoms, or 
evidence showing that he met the criteria for a higher 
disability rating and that VA would obtain any identified 
service medical records and VA records.  The veteran has 
not responded to VA's requests for information and has not 
identified additional records that need to be obtained.  
In keeping with the duty to assist, the veteran was 
provided a VA examination in February 2001.  Additionally, 
the RO gathered the veteran's service medical records as 
well as VA outpatient treatment records, and a report from 
a private psychologist.

Accordingly, the Board finds that VA has satisfied its 
duty to notify and to assist and that under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face 
of overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

II.  Entitlement to an increased evaluation for PTSD

Disability evaluations are determined by the application 
of a schedule of ratings that is based on average 
impairment of earning capacity. 38 U.S.C.A. § 1155.  
Percentage evaluations are determined by comparing the 
manifestations of a particular disorder with the 
requirements contained in the VA's Schedule for Rating 
Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The 
percentage ratings contained in the Rating Schedule 
represent, as far as can practically be determined, the 
average impairment in earning capacity resulting from such 
disease or injury and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2002).

In considering the severity of a disability, it is 
essential to trace the medical history of the veteran.  38 
C.F.R. §§ 4.1, 4.2, 4.41 (2001); Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  While the regulations require 
review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence 
over the current medical findings.  Where an increase in 
the disability rating is at issue, the current level of 
the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
this is not applicable in an appeal from a rating assigned 
by an initial grant of service connection.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002). 

Under the regulations a 30 percent rating is warranted for 
PTSD when there is "occupational and social impairment 
with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due 
to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)".  38 C.F.R. 
§ 4.130, DC 9411 (2002).

A rating of 50 percent is warranted for PTSD when there is 
"occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships." Id.

A rating of 70 percent for PTSD is warranted when there 
are "deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships."  Id.

The veteran had combat experience in Korea and was awarded 
the Combat Infantryman Badge.  In a rating decision dated 
in April 2001, the veteran was granted service connection 
for PTSD and was awarded a 30 percent disability rating.  
He has appealed, seeking a higher rating.

The veteran submitted a report of psychological evaluation 
from James Moneypenny, dated in February 2000.  Dr. 
Moneypenny's report indicated that the veteran was 
casually dressed and groomed.  The veteran complained of 
difficulty sleeping and chronic nightmares.  The veteran 
mentioned that he avoided war movies and that he 
experienced frequent intrusive thoughts about his war 
experiences.  The veteran complained of irritability and 
depression.  Dr. Moneypenny indicated that psychological 
testing revealed the veteran to be suffering from anxiety, 
irritability, depression, intrusive thoughts and memories, 
defensive avoidance, and dissociative experiences.  Dr. 
Moneypenny stated that the veteran's testing suggested 
significant impairment in routine daily activities as well 
as impairment in attempts to make occupational and social 
adjustments.  Dr. Moneypenny indicated that the veteran 
had marked symptoms of mood disturbance secondary to PTSD.  
He provided a diagnosis of PTSD and a GAF score of 40 
which is indicative of some impairment in reality testing 
or communication, or major impairment in several areas, 
such as work or school, family relations, judgment, 
thinking, or mood.  Dr. Moneypenny did not review the 
veteran's claims folder, nor is there any indication that 
he treated the veteran beyond a one-time evaluation.

The veteran has been treated for PTSD on an ongoing basis 
at the Shreveport VA Medical Center from May 2001 to July 
2002.  The treatment notes indicate that the veteran's 
primary symptoms are difficulty sleeping, repeated 
intrusive nightmares related to his war experiences, and 
panic attacks.  A May 2001 treatment note indicates the 
veteran was diagnosed with major depression as well as 
PTSD.  A treatment note dated in July 2001 reveals that 
the veteran was complaining of depression.  The veteran 
was anxious and sad, and had difficulty understanding.  
His thoughts were logical and goal oriented and coherent.  
There was no suicidal or homicidal ideation, and no 
evidence of psychosis.  The veteran's insight and judgment 
were fair.  A GAF score of 50 was provided, indicating 
serious symptoms.  The notes of group therapy indicate 
that the veteran generally participated and that his 
affect and mood were within normal limits.  An April 2002 
treatment note indicates that the veteran's judgment and 
mood were good.  At each group therapy session a GAF score 
was noted usually ranging from 35 to 45, but it is unclear 
how much of that level of functioning is attributable to 
PTSD and how much is attributable to other psychiatric 
conditions including major depression and chronic anxiety 
disorder.  A treatment note dated in April 2002 indicated 
that the veteran was diagnosed with chronic anxiety 
disorder as well as PTSD.

Private treatment notes from the Medical Center of South 
Arkansas and from South Arkansas Medical Associates reveal 
that the veteran did complain of difficulty sleeping and 
dreams and nightmares about the war in Korea, but no other 
symptoms of PTSD were noted.  A problem list, from South 
Arkansas Medical Associates, dated in September 2000, did 
not mention any psychiatric disability at all at that 
time.

The veteran underwent a VA psychological examination in 
February 2001.  The veteran complained of trouble sleeping 
and nightmares.  The examiner indicated that the veteran 
was oriented and cooperative.  The veteran was neatly 
groomed and had an appropriate affect.  The veteran 
acknowledged depression and anxiety in the past.  There 
was no indication of hallucinations or delusions, no ideas 
of reference, no suicidal or homicidal ideation, and no 
long-term memory loss.  The veteran did exhibit some 
short-term memory difficulty and difficulty with attention 
and concentration.  The VA examiner indicated diagnoses of 
chronic mild-to-moderate PTSD as well as a personality 
disorder.  The examiner indicated a GAF score of 55 but 
was unable to describe how much the veteran's functioning 
was affected by his PTSD standing alone without the 
personality disorder.  The VA examiner did indicate that 
he had reviewed the veteran's claims folder.

Dr. Moneypenny provided a written statement, dated in 
April 2002, that his opinion was that the veteran was 70 
percent disabled from PTSD.  Dr. Moneypenny did not 
provide any reasons or bases for this opinion.

Applying the above to the regulations, the Board finds 
that a 50 percent rating is warranted for the veteran's 
PTSD.  The veteran does not show all of the symptoms 
consistent with a 50 percent rating but he does have some 
of them, and applying 38 C.F.R. § 4.7, the Board finds 
that the veteran's disability from PTSD more nearly 
approximates the criteria for a 50 percent evaluation.  
The veteran suffers from frequent panic attacks and the VA 
examination revealed that the veteran has impairment of 
his short-term memory.  There is indication in the medical 
records of disturbance of motivation and mood, most 
notably in the VA treatment records showing depression, 
and in Dr. Moneypenny's report from February 2002.  The 
veteran does not show any impairment of abstract thinking, 
impaired judgment, flattened affect, or circumstantial, 
circumlocutory, or stereotyped speech, however, overall 
the Board finds that the criteria for a 50 percent 
evaluation are more nearly approximated.

The Board finds that the veteran does not meet the 
criteria for a rating in excess of 50 percent.  There is 
no evidence of suicidal ideation, obsessional rituals that 
interfere with daily routine, speech intermittently 
illogical obscure, or irrelevant, near continuous panic or 
depression, impaired impulse control, spatial 
disorientation, or neglect of personal appearance and 
hygiene.  The Board notes that at various times the 
veteran has been assigned a GAF score of 31-45, which 
indicate serious to major impairment.  The report from Dr. 
Moneypenny also indicates significant impact on making 
occupational and social adjustments.  These GAF scores, 
however, are "global assessments" and not limited solely 
to PTSD.  The veteran also was diagnosed with a 
personality disorder, major depression, and chronic 
anxiety disorder.  It is not all clear from the record 
that the decreased level of functioning is attributable 
solely to PTSD.  More importantly, the Board is bound to 
consider the rating criteria and to determine the level of 
disability based on the symptoms and criteria assigned in 
the Rating Schedule.  Consideration of factors wholly 
outside the rating criteria constitutes error as a matter 
of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  
Simply stated, the veteran does not exhibit deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships, nor are these criteria nearly approximated.  
Overall, the Board finds that the criteria for a 50 
percent disability rating for PTSD are met, but that the 
criteria for a higher rating are not met or approximated.  
38 U.S.C.A. § 4.130, DC 9411 (2002).

The RO has not expressly considered referral of the case 
to the Chief Benefits Director or the Director, 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  This 
regulation provides that to accord justice in an 
exceptional case where the schedular standards are found 
to be inadequate, the field station is authorized to refer 
the case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The criterion for such an 
award is a finding that the case presents an exceptional 
or unusual disability picture with related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to 
liberally read all documents and oral testimony of record 
and identify all potential theories of entitlement to a 
benefit under the law and regulations.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court further held that the 
Board must address referral under 38 C.F.R. §3.321(b)(1) 
only where circumstances are presented which the Director 
of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  

In this case, the evidence does not suggest that the 
veteran's PTSD has caused marked employment interference 
or requires frequent medical treatment.  The veteran is 
unemployed but there is no evidence that it is his PTSD 
that has caused his unemployment.  There is also no 
evidence that he has been hospitalized frequently for this 
condition or that it has prevented him from working.  
Having reviewed the record with these mandates in mind, 
the Board finds no basis for further action.  VAOPGCPREC. 
6-96 (1996).


ORDER

Entitlement to a 50 percent rating for PTSD is allowed, 
subject to the regulations governing the award of monetary 
benefits.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

